EXHIBIT 10.6

 

Sirrus, Corp.

1340 Lakefield Drive, Suite 200 Johns Creek GA 30097

 

December 12, 2017

 

Sparrow Marcioni

1340 Lakefield Drive,

Suite 200

Johns Creek GA 30097

 

 

Re: Management Services Agreement

 

Dear Ms. Marcioni:

 

This Management Services Agreement (this “Agreement”) sets forth the terms and
conditions whereby Sparrow Marcioni (referred to herein as “You” or “Executive”)
agrees to provide certain management services (as described on Schedule A
attached hereto) to Sirrus Corp., a Nevada corporation with offices located at
1340 Lakefield Drive, Suite 200 Johns Creek GA 30097 (the “Company”).

 



1. SERVICES

 

 

1.1 The Company hereby engages you, and you hereby accept such engagement, as
the Company’s Chief Executive Officer of the Company on the terms and conditions
set forth in this Agreement.

 

 

1.2 You shall provide to the Company the management services set forth on
Schedule A attached hereto (the “Services”).



 



1.3 To the extent you perform any Services on the Company’s premises or using
the Company’s equipment, you shall comply with all applicable policies of the
Company relating to business and office conduct, health and safety and use of
the Company’s facilities, supplies, information technology, equipment, networks
and other resources.



 



2.

TERM

 

 

The term of this Agreement is set forth on Schedule A, unless earlier terminated
in accordance with Section 7 (the “Term”). Any extension of the Term will be
subject to mutual written agreement between the parties.

 

 

3. COMPENSATION (FEES AND EXPENSES)

 

 

3.1 As full compensation for the Services and the rights granted to the Company
in this Agreement, the Company shall pay you a fixed fee set forth on Schedule A
(the “Fees”), payable as set forth on Schedule A.



 



   

   



 



3.2 The Company shall have the right to withhold from any amount payable
hereunder any Federal, state and local taxes in order for the Company to satisfy
any withholding tax obligation it may have under any applicable law or
regulation.

 

 

3.3 The Company agrees to reimburse you for all reasonable and documented travel
and other costs or expenses (“Expenses”) incurred or paid by you in connection
with the performance of the Services in accordance with the general
reimbursement policy of the Company then in effect, and in each case that have
been approved in writing in advance by the Company. The Company, as soon as
practicable, shall provide the Executive with an American Express or other
business card to pay for said Expenses where a credit card payment would be
feasible and applicable.

 

 

3.4 The Company shall pay all undisputed Fees & Expense within five (5) business
days after the Company’s receipt of an invoice submitted by you in accordance
with the payment schedule set forth in Schedule A.

 

 

3.5 The Company shall make you eligible to participate in the Company’s equity
incentive plan or any successor plan (the “Equity Incentive Plan”), when an
Equity Incentive Plan has been implemented by the Board and subject to the terms
and conditions of the Equity Incentive Plan or such successor plan, or any
restricted stock grant arrangement specifically created for you (“RSG”), as
determined by the Board. Any equity securities of the Company (“Company
Securities”) granted to you shall be formalized through an executed grant
agreement between you and the Company (“Grant Agreement”). All of the terms and
conditions of any Company Securities issued to you shall be governed by the
terms and conditions of the Equity Incentive Plan and/or the Grant Agreement.

 

 

3.6 During the Term, the Executive shall be entitled to participate in all
employee benefit plans, practices and programs implemented and approved by the
board of directors and subsequently maintained by the Company, including any
defined contribution plan (i.e. 401K Sep IRA or other pension plan), any
insurance program and any medical and other health benefit plan, in each case,
sponsored by the Company and as in effect from time to time (collectively,
“Employee Benefit Plans”) to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans.



 









Sirrus, Corp. – Management Services Agreement

Page 2





   

   



 



4. CONFIDENTIALITY

 

 

4.1 You acknowledge that you will have access to information that is treated as
confidential and proprietary by the Company, including, without limitation,
trade secrets, technology, and information pertaining to business operations and
strategies, customers, pricing, marketing, finances, sourcing, personnel
operations of the Company, its affiliates or their suppliers or customers, in
each case whether spoken, written, printed, electronic or in any other form or
medium (collectively, the “Confidential Information”). Any Confidential
Information that you develop in connection with the Services, including but not
limited to any Deliverables, shall be subject to the terms and conditions of
this Section 4. You agree to treat all Confidential Information as strictly
confidential, not to disclose Confidential Information or permit it to be
disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services. You shall notify the Company immediately in the event you become aware
of any loss or disclosure of any Confidential Information.

 

 

4.2 Confidential Information shall not include information that:



 



 

(a) is or becomes generally available to the public other than through your
breach of this Agreement; or

 

 

 

 

(b) is communicated to you by a third party that had no confidentiality
obligations with respect to such information.



 



4.3 Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. You agree to provide written notice
of any such order to an authorized officer of the Company within 24 hours of
receiving such order, but in any event sufficiently in advance of making any
disclosure to permit the Company to contest the order or seek confidentiality
protections, as determined in the Company’s sole discretion.

 

 

5. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

5.1 You represent, warrant and covenant to the Company that:



 



 

(a) you have the right to enter into this Agreement, to grant the rights granted
herein and to perform fully all of your obligations in this Agreement;

 

 

 

 

(b) your entering into this Agreement with the Company and your performance of
the Services do not and will not conflict with or result in any breach or
default under any other agreement to which you are subject;

 

 

 

 

(c) you have the required skill, experience and qualifications to perform the
Services, you shall perform the Services in a professional and workmanlike
manner in accordance with best industry standards for similar services and you
shall devote sufficient resources to ensure that the Services are performed in a
timely and reliable manner;



 









Sirrus, Corp. – Management Services Agreement

Page 3





   

   



 



 

(d) the Company will receive good and valid title to all Deliverables, free and
clear of all encumbrances and liens of any kind;

 

 

 

 

(e) all Deliverables are and shall be your original work (except for material in
the public domain or provided by the Company) and, to the best of your
knowledge, do not and will not violate or infringe upon the intellectual
property right or any other right whatsoever of any person, firm, corporation or
other entity.



 



5.2 The Company hereby represents and warrants to you that:



 



 

(a) it has the full right, power and authority to enter into this Agreement and
to perform its obligations hereunder; and

 

 

 

 

(b) the execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary corporate
action.



 



6. INDEMNIFICATION

 

 

6.1 Both parties shall defend, indemnify and hold harmless each other and its
affiliates and their officers, directors, employees, agents, successors and
assigns from and against all losses, damages, liabilities, deficiencies,
actions, judgments, interest, awards, penalties, fines, costs or expenses of
whatever kind (including reasonable attorneys’ fees) arising out of or resulting
from:



 



 

(a) The breach of any representation, warranty or obligation under this
Agreement.



 



7. TERMINATION

 

 

7.1 The Company may terminate this Agreement without cause upon 90 days’ written
notice to you. In the event of termination pursuant to this Section 7.1, the
Company shall pay you on a pro-rata basis any Fees then due and payable for any
Services completed up to and including the date of such termination.

 

 

7.2 The Company may terminate this Agreement, effective immediately upon written
notice to you, at any time during the Term of this Agreement, in the event that
you breach this Agreement, and such breach is incapable of cure, or with respect
to a breach capable of cure, you do not cure such breach within thirty (30) days
after receipt of written notice of such breach.



 









Sirrus, Corp. – Management Services Agreement

Page 4





   

   



 



7.3 Upon expiration or termination of this Agreement for any reason, or at any
other time upon the Company’s written request, you shall within five (5) days
after such expiration or termination:



 



 

(a) deliver to the Company all Deliverables (whether complete or incomplete) and
all hardware, software, tools, equipment or other materials provided for your
use by the Company;

 

 

 

 

(b) deliver to the Company all tangible documents and materials (and any copies)
containing, reflecting, incorporating or based on the Confidential Information;

 

 

 

 

(c) permanently erase all of the Confidential Information from your computer
systems; and

 

 

 

 

(d) certify in writing to the Company that you have complied with the
requirements of this Section 7.3.



 



7.4 The terms and conditions of this Section 7 and Section 4, Section 5, Section
6, Section 7.3, Section 9, Section 10 and Section 11 shall survive the
expiration or termination of this Agreement.

 

 

8. OTHER BUSINESS ACTIVITIES

 

 

You may be engaged or employed in any other business, trade, profession or other
activity which does not place you in a conflict of interest with the Company;
provided, that, during the Term, you shall not be engaged in any business
activities that do or may compete with the business of the Company without the
Company’s prior written consent to be given or withheld in its sole discretion.

 

 

9. NON-SOLICITATION

 

 

You agree that during the Term of this Agreement and for a period of 24 months
following the termination or expiration of this Agreement, you shall not make
any solicitation to employ or employ the Company’s personnel without written
consent of the Company to be given or withheld in the Company’s sole discretion.

 

 

10. ASSIGNMENT

 

 

You shall not assign any rights, or delegate or subcontract any obligations,
under this Agreement without the Company’s prior written consent to be given or
withheld in the Company’s sole discretion. Any assignment in violation of the
foregoing shall be deemed null and void. The Company may freely assign its
rights and obligations under this Agreement at any time. Subject to the limits
on assignment stated above, this Agreement will inure to the benefit of, be
binding on, and be enforceable against each of the parties hereto and their
respective successors and assigns.



 









Sirrus, Corp. – Management Services Agreement

Page 5





   

   



 



11. MISCELLANEOUS

 

 

11.1 After termination, you shall not export, directly or indirectly, any
technical data acquired from the Company, or any products utilizing any such
data, to any country in violation of any applicable export laws or regulations.

 

 

11.2 All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only if (a) the receiving party has received the Notice and
(b) the party giving the Notice has complied with the requirements of this
Section.

 

 

11.3 This Agreement, together with any other documents incorporated herein by
reference and related exhibits and schedules, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

 

 

11.4 This Agreement may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto, and any of the terms thereof
may be waived, only by a written document signed by each party to this Agreement
or, in the case of waiver, by the party or parties waiving compliance.

 

 

11.5 This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule. Each party irrevocably submits to the
exclusive jurisdiction and venue of the federal and state courts located in the
State of Nevada, in any legal suit, action or proceeding arising out of or based
upon this Agreement or the Services provided hereunder.

 

 

11.6 If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

 

11.7 This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.



 

[SIGNATURE PAGE FOLLOWS]

 









Sirrus, Corp. – Management Services Agreement

Page 6





   

   



 

If this Management Services Agreement accurately sets forth our understanding,
kindly execute the enclosed copy of this letter and return it to the
undersigned.

 



 

Very truly yours,

 

Sirrus, Corp.

          By: /s/ Sparrow Marcioni

 

Name:

Sparrow Marcioni     Title:

Chief Executive Officer and President

 



 

ACCEPTED AND AGREED:

 



Signature:

 

/s/ Sparrow Marcioni

 

 

 

Name:

 

Sparrow Marcioni

 

 

 

Date:

 

December 12, 2017

 

 

 

Fed. Tax Id/SSN:

 



 









Sirrus, Corp. – Management Services Agreement

Page 7





   

   



 

SCHEDULE A

 



Title:

Chief Executive Officer, President, Secretary and Treasurer

Services/Job Description

Perform principal executive functions & operational duties as CEO for the
Company.

Term:

One Year from the date above written and automatically renewable for one year
terms unless mutually agreed to in writing

Fees:

1. $180,000/year or $15,000/month, commencing December 1, 2017, paid bi-monthly
(“Annual Fees”) plus Commission*

Annual Fees subject to annual review and mutually agreed upon increase.

 

2. The Executive shall have the right to convert any unpaid fees into common or
preferred stock of the Company.

 

3. The Company agrees to determine a RSG for the Executive as per a vesting
schedule to be completed through a Grant Agreement within 90 days of this
Agreement or as soon as practicable thereafter.

*Commission %:

1. The Company agrees to determine a commission structure for the Executive as
per a commission schedule to be completed within 90 days of this Agreement or as
soon as practicable thereafter.

 

2. Commissions shall be calculated on a quarterly basis and payable within 30
days after end of quarter

Health Insurance expenses:

The Company shall continue to either pay directly or reimburse Executive for
agreed upon individual health insurance plan or enter into a Group health
insurance plan where Executive is eligible and participating.



 









Sirrus, Corp. – Management Services Agreement

Page 8



 



 



 